Citation Nr: 0414385	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to July 
1964.  He also had 21 years, 6 months and 18 days of prior 
service.  He died in July 2000 at the age of 81.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an October 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied her claim for 
service connection for the cause of his death.

For the reasons stated below, further development is needed 
before the Board can make a decision on this claim.  So this 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran died in July 2000, at the age of 81.  The death 
certificate lists cerebrovascular disease as the immediate 
cause of his death.  Dementia is listed as the underlying 
cause of his death.

At the time of his death, the veteran was service connected 
for the following disabilities:  duodenal ulcer, chronic, 
with partial gastric outlet obstruction, post operative, 
vagotomy, antrectomy, and Billroth II reanastomis rated at 20 
percent; bronchiectasis rated at 10 percent; right and left 
knee, osteoarthritis each rated at 10 percent; lumbar spine, 
osteoarthritis rated at 0 percent; shell fragment wounds to 
his left foot and right elbow, each rated at 0 percent.



In her February 2002 notice of disagreement (NOD), the 
appellant set forth three theories in support of her claim.  
First, she claims that a head injury sustained by the veteran 
during combat in Korea caused his dementia, which was the 
underlying cause of his death.  Service medical records 
(SMRs) confirm the veteran had a head injury and suffered a 
concussion in November 1950 while in action in Pyongyang, 
Korea.  Thereafter, he had several episodes of dizziness and 
syncope while in service.  After service, in 1965, he was 
hospitalized for an ulcer and occasional blackouts.  The 
record indicates that he had symptoms suggesting dementia by 
at least 1999.  At no time was he service-connected for any 
residuals of the reported head trauma.  In support of the 
claim, the appellant submitted an article from Neurology 
entitled "Synergistic effects of traumatic head injury and 
apolipoprotein ?4 in patients with Alzheimer's disease," and 
a newspaper article from the Associated Press entitled "Head 
injury, gene can raise the risk of Alzheimer's."

Second, the appellant argues that the veteran suffered from 
post-traumatic stress disorder (PTSD) and this, in turn, 
caused his cerebrovascular disease, which was the immediate 
cause of his death.  Service personnel records confirm the 
veteran was in combat in Korea and received numerous awards 
for valor.  However, at no time was he diagnosed or service-
connected for PTSD.  His SMRs are negative for any indication 
of PTSD.  In support of her claim, the appellant points to a 
July 2000 medical report in which a psychotic disorder, 
delirium, and possible dementia were diagnosed shortly before 
his death.  She also has submitted a medical article from The 
Society of Behavioral Medicine, entitled "Electrocardiogram 
abnormalities among men with stress-related psychiatric 
disorders:  implications for coronary heart disease and 
clinical research" and a literature review entitled 
"Hypertension in the War Veteran" authored by Dr. Lawrence 
R. Moss.



Third, the appellant argues that the veteran had cold 
injuries in Korea and had peripheral vascular disease of the 
lower extremities as a result of that exposure.  Combat 
records indicate the veteran was in Korea during the winter 
of 1950 to 1951 near Pyongyang.  Thus, it is possible he was 
exposed to cold and may have had a resulting cold-related 
injury.  The SMRs are negative for any indication of 
cold exposure or related injury, however.  Further, there is 
no medical evidence of record indicating he had vascular 
insufficiency as a result of cold exposure.

One of the provisions of the Veterans' Claims Assistant Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states that 
the duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  Section 5103A(d)(2) provides that such an 
examination or opinion is necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  



In this case, there is competent medical evidence indicating 
a possible relationship between the veteran's military 
service and his death.  But a medical opinion is still needed 
to clarify this issue before an actual decision may be made 
deciding the appeal because the competent medical evidence is 
unclear as whether a nexus, in fact, exist between this 
veteran's military service and his death.  
See Charles v. Principi, 16 Vet. App. at 374-375 (citing 38 
U.S.C. §§ 5103A(d)(2)(B), 5103A(d)(2)).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

2.  Ask the appellant to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for any disabilities, 
or symptoms thereof, she claims are related to 
the veteran's death since his discharge from 
service in 1964.  Ask that she complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each 
private care provider since military service.

*This list should include, but is not limited 
to, all records from Bon Secours Richmond 
Community Hospital, where the veteran was 
hospitalized just prior to his death.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
appellant appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
his discharge in 1964, which are not already 
on file.

4.  Have a qualified VA physician review all 
of the medical and other pertinent evidence in 
the claims file-including, in particular, 
that mentioned in this remand, and state 
whether it is at least as likely as not that 
the veteran's head injury during service in 
1950 aided or lent assistance to his eventual 
death from cerebrovascular disease and 
dementia.  Also, if possible, indicate whether 
he had any other conditions related to his 
service in the military, which could be 
considered a contributory cause of his death.  
Specifically address whether it is at least as 
likely as not that he had PTSD and/or 
peripheral vascular disease, whether the 
condition was related to his military service, 
and whether it could be considered a 
contributory cause of his death.



5.  Then readjudicate the claim for service 
connection for the veteran's cause of death.  
If this claim remains denied, prepare a 
supplemental statement of the case (SSOC) and 
send it to the appellant and her 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

No action is required of the appellant or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The appellant has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

